Case: 5:20-cv-02472-JRA Doc #: 7-1 Filed: 11/25/20 1 of 4. PageID #: 104
                               Attachment #1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION




                                               )   CASE NO.
                                               )
      Plaintiff,                               )
                                               )
v.                                             )   Judge John R. Adams
                                               )
                                               )   REPORT OF PARTIES' PLANNING
                                               )   MEETING UNDER FED. R. CIV.
      Defendant.                               )   P. 26(f) AND LR 16.3(b)(3)




      1.     Pursuant to Fed. R. Civ. P. 26(f) and LR 16:3(b)(3), a meeting was held on

      _________________ and was attended by:

                    counsel for plaintiff(s)

                    counsel for plaintiff(s)

                    counsel for defendant(s)

                    counsel for defendant(s)

      2.     The parties:

             have not been required to make initial disclosures.

             have exchanged the pre-discovery disclosures required by Fed. R. Civ. P.

             26(a)(1) and the Court's prior order.




                                           1
Case: 5:20-cv-02472-JRA Doc #: 7-1 Filed: 11/25/20 2 of 4. PageID #: 105
3.    The parties recommend the following track:

            Expedited                        Standard

      Administrative                 Complex

            Mass Tort




      4.    This case is suitable for one or more of the following Alternative Dispute

      Resolution ("ADR") mechanisms:

                     Early Neutral Evaluation

                     Mediation

                     Arbitration

                     Summary Jury Trial

                     Summary Bench Trial

                     Case not suitable for ADR




      5.    The parties      do/    do not consent to the jurisdiction of the United

      States Magistrate Judge pursuant to 28 U.S.C. § 636(c).




      6.    Recommended Discovery Plan:


      (a) Describe the subjects on which discovery is to be sought and the nature and

      extent of discovery.




                                         2
Case: 5:20-cv-02472-JRA Doc #: 7-1 Filed: 11/25/20 3 of 4. PageID #: 106




      (b) Discovery cut-off date:




      7.    Recommended dispositive motion date:




      8.    Recommended cut-off date for amending the pleadings and/or adding

      additional parties:




      9.    Recommended date for a Status Hearing:


      10.   Other matters for the attention of the Court:




                                    Attorney for Plaintiff(s)




                                              3
Case: 5:20-cv-02472-JRA Doc #: 7-1 Filed: 11/25/20 4 of 4. PageID #: 107
                              Attorney for Plaintiff(s)




                               Attorney for Defendant(s)



                               Attorney for Defendant(s)




                                        4
